Dissenting Opinion by
Judge Nunn.
It is said in the opinion:
“The proof that there was a violent crash of the cars making a louder noise than the witness had ever heard before, would bp sufficient to take the case to the jury on the question of negligence in that movement of the train if Phillips had been hurt then.”
This is in conformity with the rule stated in Ashland Coal & Iron Railway Co. v. Wallace, 101 Ky., 626, and several other cases. But the opinion proceeds by saying that Phillips was not hurt at the time the unusual crash and noise were heard, and it is with this statement that I cannot agree. In telling Dr. Treadway, Childers and others about the injury, Phillips -.said that the engine and cars attached to it came hack too fast. All the evidence shows that the engine was following up the cars, hence the rebound. The witnesses gave an illustration of the time that elapsed between the first and second crash of the cars, by clapping their hands, showing that there was a lapse of but a second! or two. The testimony by the witnesses to-the effect that Phillips left the place where he was when the first crash came and went behind the cars to make the -second attempt to couple the cars, *451was for the purpose of making it appear thait some appreciable time elapsed between the first and second crash, when the proof shows that the second followed almost immediately after the first. For instance, Dr. Treadway said:
“The engine and cars came back and caught him before he could get out. He said the ear (meaning the one attached.to' the engine) came hack and caught him before he could get out. He said the car was making too great speed before he -could get out of the way, and caught his glove and rebounded and came back so quick that he 'Couldn’t get out of the way, and wounded him on the rebound. * * 55 * * * In trying to make the coupling he said that it caught his glove and he couldn’t jerk his hand away and the engine and the car next to the engine crushed his hand before he could get it out or from between the cars. ’ ’
For these reasons, I dissent from the opinion.